Citation Nr: 1118047	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970, including combat service in Vietnam and his decorations include the Bronze Star Medal with "V" device and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the rating claim benefit sought on appeal. 

Also, in this case, the Board finds that at his hearing in March 2011 the Veteran testified in effect that he is unemployable due to his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, given the conclusions in this decision as to the rating claim, TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  

In March 2011 the Veteran testified at the RO during a video conference hearing before the undersigned.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment on a schedular basis. 

2.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the March 2011 Board hearing, the Veteran and his representative indicated that a grant of a TDIU would satisfy his appeal.  In this decision, the Board increases the rating for the Veteran's PTSD to 70 percent and finds that entitlement to a TDIU is warranted.  Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service- connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  In this case, because the Veteran expressly limited his appeal and the Board is granting the benefit sought by the Veteran, the award of an evaluation of 70 percent for PTSD and entitlement to a TDIU constitutes a full grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that his PTSD warrants a higher disability rating than the 30 percent assigned.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's major depressive disorder with PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM- IV.

The claims file contains competent medical evidence found in VA and private treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence relevant to the Veteran's claim over the relevant period associated with the Veteran's submission of his claim for an increase in rating.  VA and private treatment records dated through December 2010 include reports of psychiatric evaluations and treatment by VA.  

The report of a March 2008 VA examination for PTSD shows that the Veteran dressed appropriately and had good hygiene.  His speech was appropriate and he seemed socially appropriate and he understood the instructions given during the examination.  The Veteran reported that his symptoms had gotten worse and now included anger, avoiding crowds and news programs on the war in Iraq.  He reported that his symptoms included depression, difficulty concentrating, and avoidance of activities, places and people that arouse recollection of the inservice trauma.  The Veteran reported that symptoms included fatigue, flashbacks, hyper startle response, hypervigilance, increased irritability, memory difficulties, recurrent distressing dreams, nightmares about two or three times a week, ritualistic checking behavior, sleep disturbance, stress at work, and suicidal ideation.  The Veteran reported that he had not had any previous psychiatric hospitalizations, but he sees a psychiatrist about every three months and attends a PTSD group once a month.  The Veteran reported he was on medication.  He denied any use of alcohol or illegal drugs and he reported that he did not abuse prescription medication.  He did smoke cigarettes.  

On mental status examination, the Veteran was alert and oriented as to person, place and time.  His speech was clear, coherent, and of normal rate and volume.  His receptive and expressive communication appeared grossly intact.  His thought processes showed no unusual ideations, signs, or symptoms of any formal thought disorder.  He denied having any hallucinations or homicidal ideations, but reported that he experienced suicidal ideations with a plan to use an automobile, but without intent.  There were no indications of delusions.  

The Veteran could count to 20 and backwards from 20 to 1.  He could not recite the alphabet without error.  Testing of memory suggested mild inefficiencies.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact.  He was functioning within the average range of intelligence.  His affect appeared appropriate as to content and his mood was "kind of blue."  

The examiner found that the Veteran's symptoms impaired the following activities of daily living.  He had severe impairment of household chores, shopping, and recreations.  He had severe impairment of social interpersonal relationships, family relationships, and occupational functions.  He had normal personal hygiene.

An assessment for combat-related PTSD showed that the Veteran scored within the range often indicative of combat-related PTSD in Vietnam.  He endorsed aggressiveness, feelings others fear him, feelings of distress, nightmares, a wish to die, flashbacks, anhedonia, trouble concentrating, social anxiety and sleep disturbance.  

The examiner concluded that the Veteran's symptoms included anxiety, crowd avoidance, war-related news avoidance, depression, difficulty concentrating, avoidance of activities/places/people that arouse recollection of the trauma, fatigue, flashbacks, hyper startle response, hypervigilance, increased irritability, memory difficulties, recurrent distressing dreams and nightmares two to three times a week, ritualistic checking behavior, sleep disturbance, stress at work and suicidal ideation.  The examiner opined that he found moderate impairment from an occupational viewpoint and from a social viewpoint.  The report contains a diagnosis of PTSD, chronic; and a GAF score of 53.  The examiner commented that the score of 53 indicates moderate symptoms or moderate difficulty in social occupational or school functioning.

VA treatment records include the following pertinent records representative of the treatment records dated through December 2010.  A May 2009 psychiatry note shows that the treating physician commented that the Veteran had been unable to be gainfully employed (i.e., work consistently at a standard job) for over three years due to the severity of his PTSD symptoms that included irritability and impaired concentration and other symptoms.  The physician commented that the Veteran demonstrated compliance with treatment and was reliable as a historian.  Therefore the physician stated that he had no reason to doubt the Veteran and his wife in their estimation of the severity of the symptoms and degree of impairment caused by the PTSD.  

When seen in October 2009, the provider noted that the Veteran was still suffering from chronic, disabling PTSD.  There had been some improvement with addition of Remeron.  The Veteran was sleeping better and feeling calmer during the day.  On mental status examination the Veteran was cooperative, with some spontaneous speech at a normal rate.  The affect was neutral and constricted.  There was no evidence of thought disorder or psychosis, and no suicidal or homicidal ideation.  The Axis I diagnosis was PTSD.  On Axis V, the GAF score was 48.  

An April 2010 VA treatment note shows that the Veteran reported recurrent anxiety, depressed mood, feelings of hopelessness, irritability, startle reactions, hyperarousal, flashbacks, hypervigilance, sleep disturbance, auditory and visual illusions, racing thoughts, and flighty ideation.  He had reduced short-term memory functions.  The treating physician recorded a GAF score of 51.

A November 2010 VA treatment note shows that the Veteran reported recurrent anxiety, depressed mood, feelings of hopelessness, irritability, social isolation, suicidal ideation a month before, startle responses, hyperarousal, increased flashbacks recently, hypervigilance, sleep disturbance, auditory illusions, racing thoughts, and flighty ideation.  He had reduced short-term memory functions.  

Objective findings on mental status examination included periodic anxiousness, labile affect, depressed mood, feelings of hopelessness, recurrent anger and irritability, startle reactions to sudden unexpected sounds, hyperarousal to rain, flashbacks, frequent hypervigilance, sleep disturbance, including night terrors, fair appetite, limited energy level, lack of sexual interests and intimacy.  The Veteran denied current suicidal and homicidal ideations and over delusions and hallucinations.  The treating physician recorded a GAF score of 48 currently and in the prior year.

A December 2010 VA psychiatry note shows that objective findings included paranoid thought processes, mistrust of people, coherent speech, psychomotor agitation with restlessness and pacing while walking the floor at home, repetitive flashbacks about bad Vietnam experiences, frequent hypervigilance, startle reactions, hyperarousal, depressed and irritable mood, hopelessness feelings, loss of interest in activities, sleep disturbance, marginal appetite, low energy level with fatigue, nonexistent sexual interests and intimacy and affectionate relationship with his spouse.  The Veteran denied current active suicidal ideation despite occasional suicidal ideation.  He had no overt delusions or hallucinations.  He had vague visual illusions of fish heads and Vietcong that were not there.  He had racing thoughts and constant flighty ideation, and difficulty concentrating, distractibility.  He had diminished memory functions.   The report contains a diagnosis of PTSD, and a GAF score of 46.

During a March 2011 Board hearing, the Veteran testified that he had become a recluse in his home and did not go anywhere or do anything.  He testified that he occasionally thought of hurting himself.  He reported that due to sleep impairment he slept two to three hours at night, and that he did not drive much due to road rage and suicidal thoughts in an automobile.  Further, he testified that he was last employed in December 2005 due to his PTSD and that he had not tried to work since then because he could not deal with it.

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood so as to warrant a 70 percent rating.  In this regard, review of the record regarding the Veteran's psychiatric symptoms throughout the period during which the claim has been pending, does not show any significant difference in the level of severity of the Veteran's psychiatric symptoms.  

VA treatment records show that the Veteran's symptoms have been assessed and that, though higher scores have also been recorded, GAF scores ranging in the 40s and as low as 45 have been assigned.  Such scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9411.   

Indeed, the VA treating physician in May 2009 stated that the Veteran had an "inability to be gainfully employed (i.e., work consistently at a standard job) for 3+ years due to the severity of his PTSD" symptoms.  The March 2008 VA examiner found that the Veteran had severe impairment of occupational functions.

There is evidence productive of suicidal ideation; obsessional rituals which interfere with routine activities, near-continuous panic or depression, and difficulty in adapting to stressful circumstances.  The GAF scores that have been assigned in the range between 41 and 50 reflect symptoms productive of serious symptoms and serious impairment in social and occupational functioning.  All of this has resulted in occupational and social impairment with deficiencies in most areas of work and family relations.

On review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 70 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the evidence has shown that the Veteran's PTSD has resulted in occupational impairment, the evidence does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

In this regard, the evidence shows that the Veteran's symptoms are not such that they would cause total occupational and social impairment due to symptoms discussed immediately above.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 70 percent have not been met.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record.  In the March 2011 video conference hearing before the undersigned, the Veteran testified that he could no longer work due to his PTSD. Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In this case, service connection is in effect for (1) PTSD, which, in light of the determination above, is rated as 70 percent disabling throughout the pendency of the claim; and (2) hearing loss, which is rated as zero percent disabling.  The Veteran's disabilities thus satisfy the requirements set forth in 38 C.F.R. § 4.16.

The Board has considered all the evidence of record.  Notably, as discussed above in the rating claim section, there are opinions contained in treatment records discussed above that lend strong support to the Veteran's TDIU claim.  The Veteran has submitted statements and testimony asserting that the combined effects of his service-connected disabilities, above all, his PTSD, are so overwhelming that he is unemployable and thus entitled to a grant of a TDIU.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds the Veteran's statements and testimony about his ability to obtain and maintain employment to be credible, as there are consistent with the psychiatric disability evidence of record, including the most recently assigned GAF scores, which have predominantly ranged in the 40s to about 50, which are consistent with an inability to work due to that condition.  Indeed, according to DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms, including serious impairment in social, occupational or school functioning, including an inability to keep a job.  In addition, his statements are consistent with the medical evidence showing the severity of his PTSD.  Notably, in a recent VA treatment record of treatment in May 2009, the physician opined that the Veteran had an "inability to be gainfully employed (i.e., work consistently at a standard job) for 3+ years due to the severity of his PTSD" symptoms.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that a grant of a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent for PTSD, is granted.

A total disability rating based on individual unemployability due to the Veteran's service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


